Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6 – 13, 15, 16, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 10 – 14, and 16 – 20 of U.S. Patent No. 11,005,935. Although the claims at issue are not identical, they are not patentably distinct from each other because each element in the pending claim is fully anticipated by a corresponding recitation in the patent.
Regarding pending claims 1 and 15, said claims are fully anticipated by patented claims 1 (and 11).	Regarding pending claims 2 and 16, said claims are also fully anticipated by patented claims 1 (and 11).	Regarding pending claim 6, said claim is fully anticipated by patented claim 12.
Regarding pending claim 7, said claim is fully anticipated by patented claim 13.
Regarding pending claim 8, said claim is fully anticipated by patented claim 14.
Regarding pending claim 9, said claim is fully anticipated by patented claim 16.
Regarding pending claim 10, said claim is fully anticipated by patented claim 17.
Regarding pending claims 11 and 20, said claims are fully anticipated by patented claim 8 (and 18).
Regarding pending claim 12, said claim is fully anticipated by patented 19.
Regarding pending claims 13 and 19, said claims are fully anticipated by patented claim 10 (and 20).
Further illustration of the correspondence is provided in the tables presented below.

Pending claim 1. A method for backing up data from network-attached storage, the method comprising: 
	by a first computing device comprising one or more hardware processors and computer memory for executing at least a backup process: 	using network data management protocol (NDMP) to communicate with the network-attached storage; 	for a first full backup job of first data stored on data storage volumes of the network-attached storage, 
	obtaining, from the network-attached storage, information on an amount of data storage 
	instructing the network-attached storage to take and store a snapshot corresponding to each of the data storage volumes;	allocating a first number of one or more NDMP data streams to run concurrently between each snapshot and the backup process,	wherein each allocated first number is based on the amount of data storage used in each snapshot's corresponding data storage volume as obtained from the network-attached storage;	in the first full backup job of the first data, generating a plurality of individual first backup copies,	wherein each individual first backup copy is generated from a respective directory among the directories using one or more of the allocated first number of one or more NDMP data streams; and 		populating an index stored at the first computing device, wherein the index comprises, for each individual first backup copy, a size thereof and a location thereof on one or more storage resources.
Patented claim 11. A method for backing up data from a network-attached storage device to a data storage management system, the method comprising:
	by a first computing device comprising one or more hardware processors and computer memory for executing at least a backup process:
	maintaining communications with the network-attached storage device using network data management protocol (NDMP);
	receiving instructions to perform a first full backup job of first data stored on a plurality of data storage volumes in the network-attached storage device;
	obtaining from the network-attached storage device information comprising an amount of used data 
	instructing the network-attached storage device to take and store a snapshot corresponding to each data storage volume;	. . . allocates a first number of one or more NDMP data streams to run substantially concurrently between each snapshot and the backup process,	wherein each respective first number is based on the amount of data storage used in each snapshot's corresponding data storage volume as obtained from the network-attached storage device;
	wherein the first full backup job generates a plurality of individual first backup copies,	wherein each individual first backup copy is generated from a respective directory in the list of directories, and wherein each individual first backup copy is generated by one or more of the allocated first number of NDMP data streams,	and wherein the first full backup job populates an index stored at the first computing device with information comprising for each individual first backup copy a size thereof and a location thereof on storage media.

	A similar correspondence as shown above between patented claim 11 and pending claim 1 also exists between patented claim 1 and pending claim 15.

Pending claim 2. . . . further comprising: 	for a second full backup job of the first data, 
obtaining from the index a size of each individual backup copy generated in the first full backup job; 	

	instructing the network-attached storage to take and store a second snapshot corresponding to each of the data storage volumes; 	allocating a second number of one or more NDMP data streams to run concurrently between each second snapshot and the backup process, wherein each allocated second number is based on the size of each individual first backup copy generated in the first full backup job as obtained from the index; and	
	in the second full backup job, generating a plurality of individual second backup copies, each individual second backup copy corresponding to a respective directory among the directories, wherein each individual second backup copy is generated by 
Patented claim 11 . . . 	receiving instructions to perform a second full backup job of the first data	obtaining from the index a size of each individual first backup copy generated in the first full backup job	instructing the network-attached storage device to take and store a second snapshot corresponding to each data storage volume	. . . allocates a second number of one or more NDMP data streams to run substantially concurrently between each second snapshot and the backup process, wherein each respective second number is based on the size of each individual first backup copy generated in the first full backup job as obtained from the index	and wherein an individual second backup copy 




	A similar correspondence as shown above between patented claim 11 and pending claim 2 also exists between patented claim 1 and pending claim 16.

Pending claim 6. wherein at least one individual first backup copy is

generated in the first full backup job is based on a grouping of one or more individual data files present at the root level of one of the data storage volumes.
Patented claim 12. wherein at least one individual second backup copy in a plurality of individual second backup copies
generated by the second full backup job is based on a grouping of one or more individual data files present at the root level of one of the plurality of data storage volumes . . .. 


Pending claim 7. wherein at least one NDMP data stream is allocated to each snapshot 


up to a threshold maximum number of NDMP data streams
Patented claim 13. wherein at least one NDMP data stream is allocated to each first snapshot corresponding to each data storage volume 

up to a threshold maximum number of NDMP data streams


Pending claim 8. wherein the index comprises an association between the plurality of individual first backup copies and the first full backup job.
Patented claim 14. wherein the index stores an association between a plurality of individual second backup copies . . . and the second full backup job


Pending claim 9. wherein the first computing device allocates more NDMP data streams to a first snapshot corresponding to a first data storage volume with a larger amount of used data storage than to a second snapshot corresponding to an other 
data storage volume with a lower amount of used data storage
Patented claim 16. wherein the first computing device allocates more NDMP data streams to a first snapshot corresponding to a first data storage volume with a larger amount of used data storage than to a second snapshot corresponding to a 
data storage volume with a lower amount of used data storage.


Pending claim 10. wherein the first number of one or more NDMP data streams allocated to a given snapshot is based on an amount of data stored in the snapshot's 
corresponding data storage volume as a proportion of a total amount of the first data being backed up.
Patented claim 17. wherein the first number of one or more NDMP data streams allocated to a given snapshot is based on an amount of data stored in the 

corresponding data storage volume as a proportion of a total amount of the first data being backed up.


Pending claim 11. wherein each data storage node in a cluster configuration of the network-attached storage comprises some of the first data, and wherein each data storage node is allocated at least 
one NDMP data stream to run 
concurrently with other NDMP data streams in the first full backup job.
Patented claim 18. wherein each data storage node in a cluster configuration of the network-attached storage device comprises some of the first data, and wherein each data storage node is allocated at least one NDMP data stream to run substantially concurrently with other NDMP data streams . . . being backed up




Pending claim 12. wherein each snapshot is allocated at least one NDMP data stream to run concurrently with other NDMP data streams in the first full backup job.
Patented claim 19. . . .  is allocated at least one NDMP data stream that is to run substantially concurrently with other NDMP data streams allocated . . . 


Pending claim 13. wherein a total number of NDMP data streams used by the first full backup job is determined by an intake capacity at the one or more storage resources.
Patented claim 20. wherein a total number of NDMP data streams used by the second full backup job is determined by an intake capacity at a 
storage resource . . . 


	A similar correspondence as shown above between patented claim 20 and pending claim 13 also exists between patented claim 10 and pending claim 19.

Subject Matter Allowable over Prior Art
	Claims 1 - 20 would be allowable, absent the pending Double Patenting rejections. The reasons the pending subject matter is allowable over the prior art is highly correlated with the rationale given in the examination of parent application 16/814,737 on pages 2 – 4 of the 12/22/2020 Notice of Allowability. Thus, the closet prior art of record also includes:
	Chopra (US-10289494-B1) – Chopra shows a first computing device (Fig. 1 item 100/104) in communication with (col. 3 lines 49-52, col. 4 lines 2-4) a network-attached storage device 
	Zheng (US-8200638-B1) – Zheng, like Chopra, shows a first computing device  in communication with a network-attached storage device (col. 5 lines 38-41, col. 7 lines 23-28) using network data management protocol (NDMP) (col. 8 lines 15-23, col. 11 lines 40-44). Zheng also discusses snapshot creation of data storage volumes (col. 4 lines 20-24). Zheng is responsive to second requests to create full backups, but in Zheng when a second full backup is created, a new corresponding backup set is created (see col. 11 line 61 – col. 15 line 3, rather than performing the steps in the claimed “obtain…”, “query…”, “receive…” clauses of claim 1).	Olson (US-20120259815-A1) – Olson discusses performance of full backup jobs, where the backup jobs include data covering a plurality of data storage volumes ([50,59,63]). Olson further discuses network-attached storage devices taking and storing snapshots of corresponding data storage volumes ([59,68]).Stringham (US-8539179-B1) – Stringham discusses utilization of a backup index, the backup index including information back both a first and a second full backup (col. 7 line 55 – col. 8 line 10).	Thomas (Thomas, David. "NDMP Configuration Guide for Symantec NetBackup: Configuration Guide for Symantec NetBackup® and Isilon IQ™ with OneFS® v5.0 and optional Backup Accelerator". Isilon Systems. May 2009. pgs. 1 - 29.) – Thomas contains general discussion about NDMP (pg. 4, Section 2). Full backups are also discussed (pg. 6), as is the utilization of multiple data streams and data hierarchy information in order to optimize performance (pgs. 9 - 10).	Additional prior art relevant to the present disclosure also includes:	Dornemann (US-20160373291-A1) – Dornemann operates in an environment analogous to the one claimed (compare the pending applicantion’s Figs. 1A-1H, which correspond to Figs. 1A-1H of Dornemann). In addition, Dornmann shows obtaining from network attached storage, information on an amount of data storage used in each of data storage volumes ([26,208]), instructing the network attached storage to take and store a snapshot corresponding to each of the data storage volumes ([93]), allocating one or more data streams to run concurrently ([280,293,317,323]) and populating an index comprising a location of one or more storage resources ([152,207,264,283]).	Bafna (US-20210200641-A1) – Bafna provides additional disclosure regarding concurrent operations of multiple backup data streams, and motvation for such functionality ([123]).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442